 


109 HR 6103 IH: To amend the Act establishing the Rivers of Steel National Heritage Area in order to include Butler County, Pennsylvania, within the boundaries of that heritage area.
U.S. House of Representatives
2006-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 6103 
IN THE HOUSE OF REPRESENTATIVES 
 
September 19, 2006 
Mr. English of Pennsylvania (for himself, Ms. Hart, Mr. Doyle, Mr. Gerlach, Mr. Holden, Mr. Peterson of Pennsylvania, Mr. Weldon of Pennsylvania, Mr. Shuster, Mr. Fitzpatrick of Pennsylvania, Mr. Brady of Pennsylvania, Mr. Murtha, Ms. Schwartz of Pennsylvania, Mr. Murphy, Mr. Platts, Mr. Pitts, Mr. Fattah, Mr. Dent, Mr. Sherwood, and Mr. Kanjorski) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Act establishing the Rivers of Steel National Heritage Area in order to include Butler County, Pennsylvania, within the boundaries of that heritage area. 
 
 
1.Butler County added to Rivers of Steel National Heritage AreaSection 403(b) of the Steel Industry American Heritage Area Act of 1996 (Public Law 104–333; 110 Stat. 4253) is amended by inserting Butler, after Beaver,.   
 
